Upon consideration of the petition filed by Plaintiff on the 25th of August 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th of August 2019."
Upon consideration of the petition filed by Plaintiff on the 26th of August 2019 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 29th of August 2019."
Upon consideration of the petition filed by Plaintiff on the 26th of August 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th of August 2019."
Upon consideration of the petition filed on the 26th of August 2019 by Plaintiff in this matter for writ of prohibition of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th of August 2019."
The following order has been entered on the motion filed on the 26th of August 2019 by Plaintiff to Disqualify Clerk, Daniel M. Horne:
"Motion Denied by order of the Court in conference, this the 29th of August 2019."